DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification

The amendments to paragraphs [0030] and [0031] have been accepted.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the US patent to Deck (8,796,524).
In terms of claim 1, Deck teaches an electronic vibrato system (see column 43, line 61), comprising an actuator (formed of multiple parts), disposed within and below a face of a stringed instrument (see column 25, lines 6-18 and column 54, lines 58-63), said actuator having a resting position (i.e. normal, locked, home, neutral, etc.) and non-resting rotated positions, said non-resting rotated positions imparting resistive force (by spring means 132a and 132b) on said actuator and imparting control signals (see column 43, line 61 – column 44, line 6, column 45, lines 15-42 and column 48, lines 1-2), and a control arm (16) disposed on the actuator and moving said actuator from said resting position to said non-resting rotated positions. (See column 43, line 61 – column 44, line 14, column 44, lines 34-39 and 45-60, column 45, lines 5-61, column 46, lines 4-20, column 47, line 45 – column 48, line 11 and column 48, lines 45-56).
As for claim 2, Deck teaches a microcontroller (133) disposed within the stringed instrument and connected to said actuator, wherein said microcontroller processes said control signal and modulates audio (see references cited above, in particular column 44, lines 7-10 and column 45, lines 5-14).
 As for claim 3, Deck teaches a chassis (137) disposed within the instrument below a face, said chassis receiving said actuator and permitting rotational movement of said actuator into said non-resting rotated positions (see references cited above).
As for claim 4, Deck teaches a fulcrum of the system below the face of the instrument (see column 16, line 66 – column 17, line 4, column 25, lines 6-18 and column 54, lines 58-63).
As for claim 5, Deck teaches said actuator rotating within the instrument (see references cited above and column 25, lines 6-10).
As for claim 6, Deck teaches the control arm connecting to the actuator at a face of the instrument (see Figures 10H-10S).
As for claim 7, Deck teaches a sensor (130, 131) coupled to the actuator and providing an output signal based on rotation (see references cited above).
As for claims 8 and 9, Deck teaches the output signal used by the microcontroller to modulate audio (see column 45, lines 32-36).
As for claims 10 and 11, Deck teaches the audio modulated using either an external or internal device (see column 44, lines 7-9).
As for claims 12 and 13, Deck teaches the use of posts, brackets or locking means to position the actuator in either a resting or non-resting position, wherein the positions have a predetermined tension mechanism force (see references cited above and column 48, lines 3-8 and column 58, lines 58-61).
In terms of claim 14, Deck again teaches the limitations as discussed above in claims 1 and 2 (see references cited above).
In terms of claim 15, Deck again teaches the limitations as discussed above in claim 1 and 4, wherein the fulcrum, or pivot pint, is vertical (see Figures 10A-10C, axis 136), and below the face of the instrument (see column 25, lines 6-18 and column 54, lines 58-63).
As for claims 16-18, Deck further teaches the use of a touch sensor (see column 54, lines 52-57).

Response to Arguments

Applicant's arguments filed 07/08/2022 have been fully considered but they are not persuasive.
The Applicant argues that the vibrato system of Deck fails to be disposed within or below a face of a stringed instrument, as recited in the independent claims. Deck however, specifically makes note that any part or all of the device can be concealed within the instrument (see column 25, lines 6-18 and column 54, lines 58-63).
The Applicant further argues that Deck fails to teach an actuator, disposed within or below a face of a stringed instrument, of an electronic vibrato system as claimed. An actuator, as known in the art, is merely a portion that causes a device to operate, or is responsible for moving or controlling a mechanism (i.e. generating control signals, or “imparting control signals” as claimed). The actuator of Deck is formed of multiple parts, connected to the control arm, wherein the multiple parts work together to generate controls signals, generate and modulate effects, control and actuate effects, etc. (see column 43, line 62 – column 44, line 6, column 45, lines 15-58 and column 47, line 45 – column 48, line 11). As for being disposed within or below a face of an instrument, Deck once again teaches that any part or all of the device can be concealed within the instrument (see column 25, lines 6-18 and column 54, lines 58-63).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the Notice of References Cited provided by the Examiner, in particular the US patent to Whittall (6,415,584) and the US patent application publication to Walker (US 2018/0247618).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina Marie Schreiber whose telephone number is (571)272-4350. The examiner can normally be reached M-F 7-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA M SCHREIBER/Examiner, Art Unit 2837                                                                                                                                                                                                        09/09/2022